427 F.2d 712
74 L.R.R.M. (BNA) 2640, 63 Lab.Cas.  P 10,977
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ROGERS MFG. CO., Respondent.
No. 16997.
United States Court of Appeals, Sixth Circuit.
June 17, 1970.

Frank E. Vogl, N.L.R.B., Washington, D.C. Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Paul J. Spielberg, Atty., N.L.R.B., Washington, D.C., on the brief, for petitioner.
Roy E. Browne, Akron, Ohio, Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on the brief, for respondent.


1
Before PHILLIPS, Chief Judge, PECK, Circuit Judge, and HOGAN, District Judge.1

ORDER

2
The petitioner applied for enforcement of a Second Supplemental Backpay Order of the Board which was issued on September 16, 1969, and is reported at 178 NLRB No. 69, and requested leave to modify that Supplemental Decision and Order so as to include a provision for interest.  The previous history of this case is set forth in N.L.R.B. v. Rogers Mfg. Co., 406 F.2d 1106 (6th Cir. 1969) granting, in part, enforcement of the First Supplemental Backpay Order; denying, in part, enforcement and remanding for further proceedings.


3
The request for leave to modify is denied.


4
A review of the present record as a whole convinces us that there is no substantial evidence to support the Second Supplemental Decision and Order.  Universal Camera Corp. v. Labor Bd., 340 U.S. 474, 71 S.Ct. 456, 95 L.Ed. 456 (1951).  This Court 'cannot conscientiously find that the evidence supporting that decision is substantial, when viewed in the light that the record in its entirety furnishes.'  Idem, at 488, 71 S.Ct., at 457.


5
Enforcement is therefore denied.



1
 Honorable Timothy S. Hogan, United States District Judge for the Southern District of Ohio, sitting by designation